El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El no haberse admitido la carta del Comisionado de Sa-nidad no constituye error alguno. No era esencial al punto en controversia de si había o no vendido el pan el acusado, sin estar debidamente envuelto, puesto que sólo transcribía una regla del servicio sanitario, que ya formaba parte del cuerpo de la ley. Dicha carta decía que el no haberse exi-gido que se envuelva el pan de Mallorca es una mera toleran-cia del Departamento de Sanidad; y como el apelante sos-tenía que su pan era de la misma naturaleza del pan de Ma-llorca, la exclusión de la carta más bien le favorecía que le perjudicaba.
No importa que el pan fabricado por el apelante fuera “dulce,” puesto que la ley requiere que todo pan sea en-vuelto. El artículo era pan a todas luces. Tampoco puede aprovechar al apelante que el Departamento haya dejado de perseguir a otros infractores de la ley.
Es de confirmarse la sentencia recurrida.

Confirmada la sentencia recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.